Case 2:12-cv-00512-JFB-AKT Document 305 Filed 01/24/21 Page 1 of 1 PageID #: 20339



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 THOMAS M. MOROUGHAN,

                                          Plaintiff,                    12-CV-0512 (JFB) (AKT)
                        -v-
                                                                               ORDER
 THE COUNTY OF SUFFOLK, ET AL,

                                           Defendants.

Bianco, Joseph F., United States Circuit Judge (sitting by designation):

       On January 20, 2021, the Court issued its Memorandum and Order (the "Opinion")

in connection with the pending motions for summary judgment. On page 17 of the

Opinion, the Court wrote: "The final DFRT report was submitted by Hunter to the Suffolk

Commissioner of Police. (Nassau 56.1 ,-r 156)." The Opinion is hereby amended to replace

that sentence with the following sentence: "The final DFRT report was submitted by

Hunter to the Nassau Commissioner of Police. (Nassau 56.1 ,-r 156)."



Dated: January 24, 2021


                              SO ORDERED:
                                  f'..

                                                 /s/ Joseph F. Bianco
                                          ON RABLE JOSEPH F. BIANCO
                                         ED STATES CIRCUIT JUDGE (Sitting by Designation)
